DETAILED ACTION

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney William Allen (Reg. No. 48,389) on 11/12/21.
The application has been amended as follows:
In the claims:
17. (Currently Amended) A method of forming a structure for an optical coupler, the method comprising: 
forming a coupling section including a first plurality of segments arranged with a pitch; 
forming a dielectric layer; 
forming a first waveguide core on the dielectric layer, wherein the first waveguide core includes a first section extending longitudinally over the first plurality of segments of the coupling section; and 
forming a second waveguide core on the dielectric layer, wherein the first waveguide core includes a first section extending longitudinally over the coupling section, 


18. (Currently Amended) The method of claim 17, wherein the first waveguide core extends along a first longitudinal axis, the second waveguide core extends along a second longitudinal axis, and the first plurality of segments include lengths that are transverse to the first longitudinal axis and the second longitudinal axis. 
 
19. (Currently Amended) The method of claim 17, wherein the coupling section is comprised of a first material having a refractive index in a range of about 2.5 to about 5, the first waveguide core and the second waveguide core are comprised of a second material having a refractive index in a range of about 1.8 to about 2.3, the method further comprising: 
forming a dielectric layer positioned between the coupling section and the first waveguide core and between the coupling section and the second waveguide core, 
wherein the dielectric layer is comprised of a third material having a refractive index in a range of about 1 to about 1.6.

Reasons for Allowance
Claims 1 and 17 are allowed for the following reasons: 
The instant application is deemed to be directed to a non-obvious improvement over an optical coupler and a corresponding method of making thereof, as contemplated by the Halir – Picard combination.
the dielectric layer 30 is positioned between the coupling section 16 and the at least one waveguide core 32 (as shown in Fig. 4). The waveguide core 32 is loaded by the segments 24 that are spaced apart from it by the dielectric layer 30. Such loaded-waveguide structure is formed by a process that involves “a subsequent fabrication stage” to deposit and planarize the dielectric layer 30 so that the waveguide core 32 can be formed over it (para. 0023 and 0024). To sum up, the claimed coupler structure comprises both a continuous waveguide portion 32 and a segmented waveguide portion 24, the two portions being vertically stacked, separated by a dielectric layer 30, and forming a composite loaded waveguide core. 
On the contrary, the Halir – Picard combination considers only embodiments wherein a segmented waveguide portion directly contacts a continuous waveguide portion without an intervening dielectric layer. A person of ordinary skill in the art would not be motivated to separate the segmented waveguide portion from the continuous waveguide portion because such a modification would only increase the number of layers and processing steps involved without providing any additional benefit. 
As a relevant comment, it is also noted that, while both continuous waveguide cores and segmented waveguide cores are well known in the art, either one type or the other is used in a a combination of a continuous waveguide core portion and a segmented waveguide core portion of the instant application.       
Claims 2 – 16 and 18 – 20 are allowed by virtue of dependency on any one of claims 1 and 17.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2018/0120504 A1
US 2006/0233504 A1
US 2020/0225412 A1
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT TAVLYKAEV whose telephone number is (571)270-5634.  The examiner can normally be reached on Mon - Thur  9 am - 6 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/ROBERT TAVLYKAEV/Primary Examiner, Art Unit 2896